DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the quality of the lines and characters. The text within figures 1-3 is hard to read.  37 CFR 1.84(l) requires that all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-9, 13, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Convertino United States Patent Application Publication US 2020/0097847 in view of Rausch United States Patent US 10,552,739.
Regarding claim 1, Convertino discloses a computer-implemented method comprising: 
receiving a request for a recommendation for a machine learning model, the request encapsulating parameters for a desired machine learning model (Convertino, para [0042], acquires data to be used with a ML model; Convertino, para [0056 and 60], with regards to fig 3, pipeline available to clients that are able to provide data from clients); 
identifying at least one recommended machine learning model responsive to the request (Convertino, para [0042], with regards to fig 1, step 106, ML model is selected depending on characteristics of data and defined goals of the model); and 
providing data characterizing the at least one recommended machine learning model (Convertino, para [0042], with regards to fig 1, step 112, deploys ML model and results by sharing with other data analysts).
Convertino does not disclose that the identification step is carried out by a machine learning-based discovery model using the parameters.
Rausch discloses an identification step that  is carried out by a machine learning-based discovery model using received parameters (Rausch, col 53, rows 45-61, uses a neural network to select particular data preparation operation).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the identification of a machine learning model from a set of machine learning models to include a suggestion model that provides a response of a subset of the information based on the teachings of Rausch. The motivation for doing so would have been parsing through increasingly large sets of data to identify subsets of it (Rausch, col 1, rows 38-47).

Regarding claim 2, Convertino in view of Rausch discloses the method of claim 1. Convertino additionally discloses wherein the providing data comprises: causing information describing the at least one recommended machine learning model to be displayed in a graphical user interface on a client computing device (Convertino, para [0127], with regards to fig 19, GUI displaying the output of the model and experiment run based on the selected model).

Regarding claim 6, Convertino in view of Rausch discloses the method of claim 1. Rausch additionally discloses wherein the discovery model comprises a neural network (Rausch, col 53, rows 45-61, uses a neural network to select particular data preparation operation).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the identification of a machine learning model from a set of machine learning models to include a suggestion model that provides a response of a subset of the information based on the teachings of Rausch. The motivation for doing so would have been parsing through increasingly large sets of data to identify subsets of it (Rausch, col 1, rows 38-47).

Regarding claim 8, Convertino discloses a system comprising: at least one data processor; and memory storing instructions which, when executed by the at least one data processor, result in operations comprising: 
receiving a request for a recommendation for a machine learning model, the request encapsulating parameters for a desired machine learning model (Convertino, para [0042], acquires data to be used with a ML model; Convertino, para [0056 and 60], with regards to fig 3, pipeline available to clients that are able to provide data from clients); 
identifying at least one recommended machine learning model responsive to the request (Convertino, para [0042], with regards to fig 1, step 106, ML model is selected depending on characteristics of data and defined goals of the model); and 
providing data characterizing the at least one recommended machine learning model (Convertino, para [0042], with regards to fig 1, step 112, deploys ML model and results by sharing with other data analysts).
Convertino does not disclose that the identification step is carried out by a machine learning-based discovery model using the parameters.
Rausch discloses an identification step that  is carried out by a machine learning-based discovery model using received parameters (Rausch, col 53, rows 45-61, uses a neural network to select particular data preparation operation).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the identification of a machine learning model from a set of machine learning models to include a suggestion model that provides a response of a subset of the information based on the teachings of Rausch. The motivation for doing so would have been parsing through increasingly large sets of data to identify subsets of it (Rausch, col 1, rows 38-47).

Regarding claim 9, Convertino in view of Rausch discloses the system of claim 8. Convertino additionally discloses wherein the providing data comprises: causing information describing the at least one recommended machine learning model to be displayed in a graphical user interface on a client computing device (Convertino, para [0127], with regards to fig 19, GUI displaying the output of the model and experiment run based on the selected model).

Regarding claim 13, Convertino in view of Rausch discloses the system of claim 8. Rausch additionally discloses wherein the discovery model comprises a neural network (Rausch, col 53, rows 45-61, uses a neural network to select particular data preparation operation).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the identification of a machine learning model from a set of machine learning models to include a suggestion model that provides a response of a subset of the information based on the teachings of Rausch. The motivation for doing so would have been parsing through increasingly large sets of data to identify subsets of it (Rausch, col 1, rows 38-47).

Regarding claim 15, Convertino discloses a non-transitory computer program product storing instructions which, when executed by at least one computing device, result in operations comprising: 
receiving a request for a recommendation for a machine learning model, the request encapsulating parameters for a desired machine learning model (Convertino, para [0042], acquires data to be used with a ML model; Convertino, para [0056 and 60], with regards to fig 3, pipeline available to clients that are able to provide data from clients); 
identifying at least one recommended machine learning model responsive to the request (Convertino, para [0042], with regards to fig 1, step 106, ML model is selected depending on characteristics of data and defined goals of the model); and 
providing data characterizing the at least one recommended machine learning model (Convertino, para [0042], with regards to fig 1, step 112, deploys ML model and results by sharing with other data analysts).
Convertino does not disclose that the identification step is carried out by a machine learning-based discovery model using the parameters.
Rausch discloses an identification step that  is carried out by a machine learning-based discovery model using received parameters (Rausch, col 53, rows 45-61, uses a neural network to select particular data preparation operation).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the identification of a machine learning model from a set of machine learning models to include a suggestion model that provides a response of a subset of the information based on the teachings of Rausch. The motivation for doing so would have been parsing through increasingly large sets of data to identify subsets of it (Rausch, col 1, rows 38-47).

Regarding claim 16, Convertino in view of Rausch discloses the computer program product of claim 15. Convertino additionally discloses wherein the providing data comprises: causing information describing the at least one recommended machine learning model to be displayed in a graphical user interface on a client computing device (Convertino, para [0127], with regards to fig 19, GUI displaying the output of the model and experiment run based on the selected model).

Regarding claim 20, Convertino in view of Rausch discloses the computer program product of claim 15. Rausch additionally discloses wherein the discovery model comprises a neural network (Rausch, col 53, rows 45-61, uses a neural network to select particular data preparation operation).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the identification of a machine learning model from a set of machine learning models to include a suggestion model that provides a response of a subset of the information based on the teachings of Rausch. The motivation for doing so would have been parsing through increasingly large sets of data to identify subsets of it (Rausch, col 1, rows 38-47).

Claims 3, 7, 10, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Convertino United States Patent Application Publication US 2020/0097847 in view of Rausch United States Patent US 10,552,739, in further view of Zhao United States Patent Application Publication US 2020/0175416.
Regarding claim 3, Convertino in view of Rausch discloses the method of claim 2. Convertino in view of Rausch does not disclose the additional limitations of claim 3. 
Zhao discloses receiving user-generated input selecting one of the at least one recommended machine learning model displayed in the graphical user interface; and causing the selected recommended machine learning model to be activated. (Zhao, para [0023], as shown in fig 4E, user can select model to be user).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the method to include a selection of a machine learning model. The motivation for doing so would have been to increase customization and efficiency of developing machine learning applications (Zhao, para [0003]).

Regarding claim 7, Convertino in view of Rausch discloses the method of claim 1. Convertino in view of Rausch does not disclose the additional limitations of claim 7. 
Zhao discloses wherein the providing data comprises at least one of: transmitting the data characterizing the at least one recommended machine learning model to a remote computing system, storing the data characterizing the at least one recommended machine learning model in physical persistence, or loading the data characterizing the at least one recommended machine learning model into memory (Zhao, para [0036], user can select to “publish” the project including the machine learning model in the project. The published projects are stored in the service data storage 42).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the method to include a selection of a machine learning model. The motivation for doing so would have been to increase customization and efficiency of developing machine learning applications (Zhao, para [0003]).

Regarding claim 10, Convertino in view of Rausch discloses the system of claim 9. Convertino in view of Rausch does not disclose the additional limitations of claim 10. 
Zhao discloses receiving user-generated input selecting one of the at least one recommended machine learning model displayed in the graphical user interface; and causing the selected recommended machine learning model to be activated (Zhao, para [0023], as shown in fig 4E, user can select model to be user).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the method to include a selection of a machine learning model. The motivation for doing so would have been to increase customization and efficiency of developing machine learning applications (Zhao, para [0003]).

Regarding claim 14, Convertino in view of Rausch discloses the system of claim 8. Convertino in view of Rausch does not disclose the additional limitations of claim 14. 
Zhao wherein the providing data comprises at least one of: transmitting the data characterizing the at least one recommended machine learning model to a remote computing system, storing the data characterizing the at least one recommended machine learning model in physical persistence, or loading the data characterizing the at least one recommended machine learning model into memory (Zhao, para [0036], user can select to “publish” the project including the machine learning model in the project. The published projects are stored in the service data storage 42).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the method to include a selection of a machine learning model. The motivation for doing so would have been to increase customization and efficiency of developing machine learning applications (Zhao, para [0003]).

Regarding claim 17, Convertino in view of Rausch discloses the computer program product of claim 16. Convertino in view of Rausch does not disclose the additional limitations of claim 17. 
Zhao wherein the operations further comprise: receiving user-generated input selecting one of the at least one recommended machine learning model displayed in the graphical user interface; and causing the selected recommended machine learning model to be activated (Zhao, para [0023], as shown in fig 4E, user can select model to be user).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the method to include a selection of a machine learning model. The motivation for doing so would have been to increase customization and efficiency of developing machine learning applications (Zhao, para [0003]).

Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Convertino United States Patent Application Publication US 2020/0097847 in view of Rausch United States Patent US 10,552,739, in further view of Moore United States Patent Application Publication US 2020/0057958.
Regarding claim 4, Convertino in view of Rausch discloses the method of claim 1. Convertino in view of Rausch does not disclose the additional limitations of claim 4.
Moore discloses wherein the encapsulated parameters comprise a schema for the desired machine learning model (Moore, para [0020], dataset arranged according to a schema).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the dataset received to be a schema where fields are matched. The motivation for doing so would have been to enhance the search algorithm for hyperparameters (Moore, para [0002]).

Regarding claim 5, Convertino in view of Rausch in further view of Moore discloses the method of claim 4. Moore additionally discloses wherein an aggregator layer searches a model repository for common fields within schemas of multiple models within such model repository and forms a link amongst such multiple models to form an output from such multiple models (Moore, para [0030], searches a number of the data fields of the schema for matching fields associated with hyperparameter values).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the dataset received to be a schema where fields are matched. The motivation for doing so would have been to enhance the search algorithm for hyperparameters (Moore, para [0002]).

Regarding claim 11, Convertino in view of Rausch discloses the system of claim 8. Convertino in view of Rausch does not disclose the additional limitations of claim 11.
Moore discloses wherein the encapsulated parameters comprise a schema for the desired machine learning model (Moore, para [0020], dataset arranged according to a schema).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the dataset received to be a schema where fields are matched. The motivation for doing so would have been to enhance the search algorithm for hyperparameters (Moore, para [0002]).

Regarding claim 12, Convertino in view of Rausch in further view of Moore discloses the system of claim 11. Moore additionally discloses wherein an aggregator layer searches a model repository for common fields within schemas of multiple models within such model repository and forms a link amongst such multiple models to form an output from such multiple models (Moore, para [0030], searches a number of the data fields of the schema for matching fields associated with hyperparameter values).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the dataset received to be a schema where fields are matched. The motivation for doing so would have been to enhance the search algorithm for hyperparameters (Moore, para [0002]).

Regarding claim 18, Convertino in view of Rausch discloses the computer program product of claim 15. Convertino in view of Rausch does not disclose the additional limitations of claim 18.
Moore discloses wherein the encapsulated parameters comprise a schema for the desired machine learning model (Moore, para [0020], dataset arranged according to a schema).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the dataset received to be a schema where fields are matched. The motivation for doing so would have been to enhance the search algorithm for hyperparameters (Moore, para [0002]).

Regarding claim 19, Convertino in view of Rausch in further view of Moore discloses the computer program product of claim 18. Moore additionally discloses wherein an aggregator layer searches a model repository for common fields within schemas of multiple models within such model repository and forms a link amongst such multiple models to form an output from such multiple models (Moore, para [0030], searches a number of the data fields of the schema for matching fields associated with hyperparameter values).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the dataset received to be a schema where fields are matched. The motivation for doing so would have been to enhance the search algorithm for hyperparameters (Moore, para [0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178